Case 5:04-cv-00004-RGK Document 249 Filed 07/01/20 Page 1of1

Case: 3:20cv98

 

 

JUL 1 2020

-
McKinley Williams #089656 By: .
CRAIGHEAD COUNTY DETENTION FACILITY
901 Willett Road
Jonesboro, AR 72401
STATES DISTRICT COURT HEB PRES
CLERK’S OFFICE Th SEG Neoanen FIRST-CLASS M
JTH MAIN STREET ROOM 312 3 JUIN "20 /23/2020
BORO, JRKANSAS 72401 “ay $000.65
OFFICJAL BUSINESS waGNas ” yy . ZIP
Ui. at 72401
041L104069-
H
NEAL \ +; ~y. |
— D9 Dn
| NIKIE 38i DE i 2605/29/26
| RETURN TO SENDER
REFUSED
| UNABLE TO FORWARD
BC: 72461288899 *0747-86676-23-42

72 AR BSWa!

AG ffpand

PPP PTA a pert fe Had]
